                      4:20-cr-40026-JES-JEH # 82       Page 1 of 2
                                                                                           E-FILED
                                                             Tuesday, 17 August, 2021 08:23:54 AM
                                                                      Clerk, U.S. District Court, ILCD
                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                          ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           )
             v.                            )    Case No. 20-cr-40026
                                           )
ANTHONY TONY GAY,                          )
                                           )
                    Defendant.             )

                   MOTION FOR SUBSTITUTION OF COUNSEL

      The United States of America, by its attorneys, Douglas J. Quivey, Acting

United States Attorney for the Central District of Illinois and Gregory M.

Gilmore, Assistant United States Attorney, respectfully moves this Court to

substitute the undersigned counsel’s appearance for Assistant United States

Attorney Richard Kim as co-counsel in the above-referenced cause to assist in

the litigation of all forfeiture issues.

                                           Respectfully submitted,

                                           DOUGLAS J. QUIVEY
                                           ACTING UNITED STATES ATTORNEY

                                  By:      /s/ Gregory M. Gilmore
                                           Gregory M. Gilmore, IL Bar No. 6217499
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           318 South Sixth Street
                                           Springfield, IL 62701
                                           Telephone: 217-492-4450
                                           Email: greg.gilmore@usdoj.gov
                    4:20-cr-40026-JES-JEH # 82    Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 17, 2021, I caused the foregoing

document to be electronically filed with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to counsel of record.


                                     /s/ Gregory M. Gilmore
                                     Gregory M. Gilmore, IL Bar No. 6217499
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     318 South Sixth Street
                                     Springfield, IL 62701
                                     Telephone: 217-492-4450
                                     Email: greg.gilmore@usdoj.gov




                                        2
